Fill in this information to identify your case:

                  Miquela Maria Daniels
Debtor 1          __________________________________________________________________
                    First Name               Middle Name               Last Name
                  James Arthur Daniels
Debtor 2           ________________________________________________________________
(Spouse, if filing) First Name               Middle Name               Last Name


                                        ______________________
United States Bankruptcy Court for the:District of Arizona     District of __________
                                                                                   (State)
Case number         ___________________________________________
                     2:18-bk-04271-MCW                                                                                                         Check if this is an
 (If known)                                                                                                                                       amended filing



  Official Form 108
  St a t e m e nt of I nt e nt ion for I ndividua ls Filing U nde r Cha pt e r 7                                                                            12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

    Pa rt 1 :        List Y our Cre dit ors Who H a ve Se c ure d Cla im s

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                    What do you intend to do with the property that   Did you claim the property
                                                                                        secures a debt?                                   as exempt on Schedule C?

          Creditor’s                                                                    Surrender the property.                          
                                                                                                                                          ✔ No
          name:           Credit Acceptance
                                                                                        Retain the property and redeem it.                Yes
         Description of          2009 Kia Borrego
         property                                                                      
                                                                                       ✔ Retain the property and enter into a

         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________


         Creditor’s        Flagship Crd                                                 Surrender the property.                           No
         name:
                                                                                        Retain the property and redeem it.               
                                                                                                                                          ✔ Yes
         Description of          2011 Nissan Altima
         property                                                                      
                                                                                       ✔ Retain the property and enter into a

         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________

         Creditor’s      Diamond Resorts Fs                                             Surrender the property.                          
                                                                                                                                          ✔ No
         name:
                                 Timeshare                                              Retain the property and redeem it.                Yes
         Description of
         property                                                                      
                                                                                       ✔ Retain the property and enter into a

         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________

         Creditor’s        Creditacpt                                                   Surrender the property.                           No
         name:
                                 2014 Dodge Grand Caravan                               Retain the property and redeem it.               
                                                                                                                                          ✔ Yes
         Description of
         property                                                                      
                                                                                       ✔ Retain the property and enter into a

         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________
              Case 2:19-bk-01502-MCW                      Doc 82 Filed 01/03/19 Entered 01/03/19 00:14:07                                         Desc
  Official Form 108                            Statement of Main
                                                            Intention for Individuals Filing
                                                                    Document             PageUnder
                                                                                                1 Chapter
                                                                                                   of 3 7                                         page 1
Debtor
                     Miquela Maria Daniels & James Arthur Daniels
                    ______________________________________________________                                       2:18-bk-04271-MCW
                                                                                             Case number (If known)_____________________________________




 Pa rt 2 :          List Y our Une x pire d Pe rsona l Prope rty Le a se s

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
 fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
 ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

         Describe your unexpired personal property leases                                                            Will the lease be assumed?

         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
         Description of leased                                                                                       Yes
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:




 Pa rt 3 :          Sign Be low



    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.



  /s/ Miquela Maria Daniels
         ___________________________________________           /s/ James Arthur Daniels
                                                                  ___________________________________________
     Signature of Debtor 1                                         Signature of Debtor 2

             01/03/2019
     Date _________________
                                                                        01/03/2019
                                                                   Date _________________
             MM /    DD   /   YYYY                                      MM /   DD /   YYYY




            Case 2:19-bk-01502-MCW
 Official Form 108
                                       Doc 82 Filed 01/03/19 Entered 01/03/19 00:14:07
                                Statement of Intention for Individuals Filing Under Chapter 7
                                                                                                                                       Desc
                                                                                                                                      page 2
                                        Main Document                Page 2 of 3
                Miquela Maria Daniels & James Arthur Daniels                                             2:18-bk-04271-MCW
 Debtor 1                                                        _              Case number (if known)
               First Name   Middle Name    Last Name



                                               Continuation Sheet for Official Form 108
1) Creditors who have secured claims

Conn's Credits                     Table and Chairs            No exemptions                  reaffirm

SLS                                530 N. Pasadena             Has exemptions                 reaffirm

Conn's                             Furniture                   No exemptions                  reaffirm

Wilshire Consumer                  2001 BMW 3 Series           No exemptions                  reaffirm
Credit                             3301




            Case 2:19-bk-01502-MCW Statem
  Official Form 108
                                     Docent
                                          82of Intention
                                                 Filed for
                                                         01/03/19       Entered 01/03/19 00:14:07
                                                           Individuals Filing Under Chapter 7
                                                                                                                             Desc
                                      Main Document            Page 3 of 3
